UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JORGE PACHECO, et al.,                                         :

                                                             :
                          Plaintiffs,
                                                             :     18 Civ. 251 (GWG)
        -v.-

                                                             :
CHICKPEA AT 14TH STREET INC., et al.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

     ORDER (1) CONDITIONALLY CERTIFYING SETTLEMENT CLASS AND
APPROVING COLLECTIVE ACTION, (2) DIRECTING DISSEMINATION OF A NOTICE
TO THE CLASS OF A PROPOSED CLASS ACTION SETTLEMENT AND PLAN OF
ALLOCATION, AND (3) SETTING DATE FOR FAIRNESS HEARING AND RELATED
DATES

         The parties in this matter, consisting of named plaintiff Jorge Pacheco and defendants
Chickpea at 14th Street Inc.; Chickpea at LIC, Inc.; Chickpea at Penn, Inc.; Chickpea
International Inc.; Chickpea on 6th Avenue Inc.; C P at William St. Inc. d/b/a Chickpea; C P at
45th St. Inc. d/b/a Chickpea; C P at Lexington Avenue Inc.; C P at Madison Avenue Inc. d/b/a
Chickpea; Alimade LLC d/b/a Chickpea; SANAA Enterprises, Inc. d/b/a Chickpea; Akbarali
Himani; and Ronald Siegel have provided to the Court a proposed settlement of this litigation.
The terms of the proposed settlement are set forth in the proposed amended Settlement
Agreement and Release (“Settlement Agreement”) (Docket # 298-1).

        In addition, the plaintiff has moved for an order conditionally certifying a settlement
class. (Docket # 281). In this motion, plaintiff requested that, for settlement purposes only, this
Court conditionally certify a class under Federal Rule of Civil Procedure 23 and also approve a
co-extensive collective action under Section 16(b) of the Fair Labor Standards Act. Plaintiff also
requests that the Court grant “preliminary approval” of the Settlement Agreement, including the
plan of allocation in that Agreement, and that the Court approve a proposed Notice of Proposed
Settlement of Class and Collective Action Lawsuit and Fairness Hearing (“Class Notice”).

       After seeking and obtaining supplemental information from the parties, hearing oral
argument from the parties, and directing changes to the Settlement Agreement and Class Notice
(Docket ## 284, 285, 288, 290, 292), on February 7, 2020, the parties submitted a joint letter to
the Court containing an amended proposed Settlement Agreement and amended Class Notice
(Docket # 293). The Court directed the parties to further amend the Class Notice and to provide
additional information regarding the parties’ efforts to locate Class Members and the requested

                                                        1
administration fees (Docket # 294). The parties submitted two letters to the Court in response
(Docket ## 295, 296). On March 4, 2020, the Court instructed the parties to submit an executed
copy of the revised Settlement Agreement and a revised Proposed Order, which the parties
provided on March 18, 2020 (Docket # 298-1).

        Having reviewed the parties’ amended Settlement Agreement (Docket # 298) along with
the parties’ prior submissions in this matter, the Court now ORDERS as follows:

       1. The Court approves a collective action consisting of the following persons on the
ground that they are similarly situated:
               All hourly employees who were employed at Chickpea restaurants
               located in New York City at any time from January 11, 2012 to
               October 24, 2019.

The Court authorizes the Class Notice (in the form attached to Docket # 294) to be mailed to
potential members of the FLSA collective action, notifying them of the pendency of the FLSA
claim, and of their ability to join the lawsuit.

       2. The Court orders that the following class be certified for settlement purposes only
pursuant to Federal Rules of Civil Procedure 23(a) and 23(b)(3):

               Named Plaintiff, Opt-in Plaintiffs, and all hourly employees who
               were employed at Chickpea restaurants located in New York City
               at any time from January 11, 2012 to October 24, 2019.

The Court reaches this conclusion by examining the standards applicable to Rule 23
certifications. See, e.g., Romero v. La Revise Associates, L.L.C., 58 F. Supp. 3d 411, 417-48
(S.D.N.Y. 2014); Suarez v. Rosa Mexicano Brands Inc., 2017 WL 5514372, at *2 (S.D.N.Y.
Nov. 15, 2017). The Court finds (exclusively for the present purposes of evaluating the
settlement) that plaintiffs meet all the requirements for class certification under Federal Rule of
Civil Procedure 23(a) and (b)(3). As required under Rule 23(a), plaintiffs have demonstrated
that the class is sufficiently numerous, that there are common issues across the class, that the
plaintiffs’ claims are typical of the class, and that the plaintiffs and their attorneys would be
effective as Class Representatives and Class Counsel, respectively. The Court also finds that the
common issues identified by plaintiffs predominate over any individual issues in the case such
that class action is superior in this context to other modes of litigating this dispute. Because the
class certification request is made in the context of settlement only, the Court need not address
the issue of manageability. The Court therefore concludes that the purported Class satisfies the
elements of Rule 23(b)(3). Accordingly, pursuant to Rule 23(c) and (e), the court certifies this
class for the purposes of settlement, notice and award distribution only.

        3. Named Plaintiff Jorge Pacheco and Opt-In Plaintiffs Salvador Loreto, Sorobabel
Sierra, Stephanie Bere, and Shanawaj Ahmed are appointed as representatives of the Class under
Rule 23.

        4. C.K. Lee, Esq. of Lee Litigation Group, PLLC is appointed as class counsel for the
Class (“Class Counsel”).

                                                 2
       5. Advanced Litigation Strategies, LLC is appointed as Claims Administrator.

       6. The Court has reviewed the terms of the revised Settlement Agreement (Docket
# 298-1). Based on that review, the Court concludes that the potential for approval of the
proposed settlement is sufficient that notice to the Class and consideration at a fairness hearing is
appropriate.

        7. Plaintiff has also submitted for this Court’s approval a proposed Class Notice and
change of address form. The Court finds that Class Notice as revised by the Court (attached to
Docket # 294) is sufficient to give the Class Members a full and fair opportunity to consider the
parties’ proposed settlement and to determine whether to opt out. The Class Notice, which shall
be sent to Class Members in both English and Spanish versions, informs Class Members of:
(1) appropriate information about the nature of this litigation, the settlement class at issue, the
identity of Class Counsel, and the essential terms of the Settlement Agreement; (2) appropriate
information about Class Counsel’s forthcoming application for attorneys’ fees and other
payments that will be deducted from the settlement fund; (3) appropriate information about how
to participate in the Settlement; (4) appropriate information about this Court’s procedures for
final approval of the Settlement Agreement; (5) appropriate information about how to challenge
or opt-out of the Settlement, if they wish to do so; (6) appropriate information about how to
notify the Claims Administrator of any address changes; and (7) appropriate instructions as to
how to obtain additional information regarding this litigation, the Settlement Agreement, and the
settlement.

        8. The proposed plan for distributing the Class Notice and change of address form is a
reasonable method calculated to reach all Class Members who would be bound by the
settlement. It thus satisfies the notice requirements of Rule 23(e). Thus, the form and manner of
distributing the proposed Notice Materials are hereby approved.

        9. As soon as practicable following the entry of this Order, the Claims Administrator
shall prepare final versions of the notice materials, incorporating into the Class Notice the
relevant dates and deadlines set forth in this Order.

       10. Within fourteen (14) calendar days of the date of entry of this Order, defendants will
provide the Claims Administrator and Class Counsel with the information regarding Class
Members in accordance with the Settlement Agreement.

       11. Within thirty (30) calendar days of the date of entry of this Order, the Claims
Administrator shall mail, via First Class United States Mail, postage prepaid, the final version of
the Class Notice, along with the change of address form, using each Class Member’s last known
address as recorded in defendants’ payroll system. The Claims Administrator shall take
reasonable steps to obtain the correct address of any Class Members for whom the notice is
returned by the post office as undeliverable and otherwise to provide the Class Notice, including
by sending texts or making telephone calls where such information is available. The Claims
Administrator will make a second mailing to Class Members for whom the mailing is returned as
undeliverable. The Claims Administrator shall notify Class Counsel and defendants’ counsel of
any mail sent to Class Members that is returned as undeliverable after the first mailing, and as

                                                  3
well as any such mail returned as undeliverable after the subsequent mailing.

       12. The Claims Administrator shall take all other actions in furtherance of claims
administration as are specified in the Settlement Agreement.

        13. Class Members who wish to be excluded from the Settlement must submit a written
and signed request to opt out to the Claims Administrator (“Opt-Out Statement”) provided with
the Class Notice. To be effective, such Opt-Out Statements must be delivered to the Claims
Administrator and postmarked by the date certain specified on the Notice, which will be sixty
(60) calendar days after the Claims Administrator makes the initial mailing of the notice.

        14. The Claims Administrator shall stamp the postmark date of the Opt-Out Statement
on the original of each Opt-Out Statement that it receives and shall serve copies of each
Statement on Class Counsel and defendant’s counsel not later than two (2) business days after
receipt thereof. The Claims Administrator also shall, within five (5) calendar days after the end
of the Opt-Out Period, provide Class Counsel and defendants’ counsel with one stamped copy of
any Opt-Out Statements, with Social Security Numbers redacted, and a final list of all Opt-Out
Statements. Also within five (5) calendar days after the end of the Opt-Out Period, counsel for
the parties shall file with the Clerk of Court copies of any timely submitted Opt-Out Statements
with Social Security Numbers and addresses redacted. The Claims Administrator shall retain the
stamped originals of all Opt-Out Statements and originals of all envelopes accompanying Opt-
Out Statements in its files until such time as the Claims Administrator is relieved of its duties
and responsibilities under the Settlement Agreement.

        15. Class Members who wish to present objections to the proposed settlement at the
fairness hearing must first do so in writing. To be considered, such objections must be delivered
to the Claims Administrator and postmarked by a date certain, to be specified on the Class
Notice, which shall be sixty (60) calendar days after the initial mailing by the Claims
Administrator of such Class Notice.

        16. The Claims Administrator shall stamp the postmark date and the date received on the
original and send copies of each objection to the parties by email not later than two (2) business
days after receipt thereof. Counsel to the parties shall also file, in a single filing, the date-
stamped originals of any and all objections with the Clerk of Court within ten (10) calendar days
after the end of the Opt-In Period.

        17. No later than twenty-one (21) days before the fairness hearing scheduled in
paragraph 18 below, the parties will submit a joint Motion for Judgment and Final Approval of
the Settlement Agreement and Settlement.

        18. The Court hereby schedules a fairness hearing for August 20, 2020, at 4:00 p.m. in
Courtroom 6B, 500 Pearl Street, New York, New York. At the hearing, the Court will determine
whether to grant final certification of the Settlement Class, approval of the FLSA collective
action, and approval of the Settlement Agreement and the Plan of Allocation. At the fairness
hearing, the Court will consider any application that may be filed for the payment of attorneys’
fees and costs/expenses to Class Counsel, and any service payments to be made to the Named
Plaintiff and Opt-In Plaintiffs. Class Counsel shall file their application for an award of

                                                4
attorneys’ fees and reimbursement of costs/expenses and the petition for an award of service
payments no later than twenty-one (21) days prior to the Fairness Hearing.

        19. If, following the fairness hearing, this Court approves the Settlement Agreement, the
Named Plaintiff, Opt-In Plaintiffs, and each individual Class Member who does not timely opt
out will release claims, by operation of this Court’s entry of the Judgment and Final Approval, as
described in the Settlement Agreement.

       20. Any Class Member who does not opt out will qualify for payment and will be sent a
check containing his or her distribution of the Settlement after final approval of the settlement.

       SO ORDERED.

Dated: March 30, 2020
       New York, New York




                                                 5
